Case: 18-40972      Document: 00515248192         Page: 1    Date Filed: 12/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-40972                            FILED
                                  Summary Calendar                  December 24, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
WILLIAM N. RAND,

                                                 Petitioner-Appellant

v.

RACHEL CHAPA, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:17-CV-238


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       William N. Rand, federal prisoner # 38642-177, appeals the denial of his
28 U.S.C. § 2241 petition challenging his prison disciplinary conviction for
possessing a hazardous tool and his resulting loss of 41 days of good-time
credits. The conviction was based upon, inter alia, an incident report stating,
and photographs showing, that a prison employee discovered an unauthorized
SD chip (chip) during a search of Rand’s personal locker.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40972    Document: 00515248192     Page: 2   Date Filed: 12/24/2019


                                 No. 18-40972

      When his pro se brief is construed liberally, Rand argues only that the
district court erred by denying his claims that (1) the disciplinary hearing
officer (DHO), Aundra Thomas, was impartial, (2) the hearing evidence failed
to establish that the chip constituted a hazardous tool under 28 C.F.R. § 541.3,
(3) the hearing evidence failed to establish that he possessed the chip, and (4)
he was denied due process because he was not afforded an opportunity to
investigate and present exculpatory evidence. Accordingly, he has abandoned
all the other claims that he raised in the district court. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      We review the district court’s factual findings for clear error and its
conclusions of law de novo. See Henson v. U.S. Bureau of Prisons, 213 F.3d
897, 898 (5th Cir. 2000). Rand does not meaningfully address the district
court’s conclusion that, because Thomas was not involved in the incident at
issue, she was not biased. See 28 C.F.R. § 541.8(b); Adams v. Gunnell, 729 F.2d
362, 370 (5th Cir. 1984); Brinkmann, 813 F.2d at 748.
      In reviewing whether the record evidence supports Rand’s disciplinary
conviction, we consider only whether “there was some evidence from which the
conclusion of the administrative tribunal could be deduced.” Superintendent,
Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985) (internal quotation marks
and citation omitted). We review this question of law de novo. See Teague v.
Quarterman, 482 F.3d 769, 773 (5th Cir. 2007). “The ‘some evidence’ standard
is extremely deferential—we have found a single report or testifying witness
sufficient to support an adverse disciplinary decision.” Morgan v. Dretke, 433
F.3d 455, 458 (5th Cir. 2005). In light of both Thomas’s declaration explaining
the dangerousness of the chip and Bureau of Prisons Program Statement
5270.09, which holds inmates responsible for keeping their areas free of



                                       2
    Case: 18-40972    Document: 00515248192     Page: 3   Date Filed: 12/24/2019


                                 No. 18-40972

contraband, the district court did not err by concluding that the incident report
and photographs constitute some evidence supporting Rand’s conviction for
constructively possessing a hazardous tool. See Teague, 482 F.3d at 773.
      Even if Rand is correct that he was improperly denied the opportunity to
call witnesses and present evidence in his defense, see Wolff v. McDonnell, 418
U.S. 539, 566 (1974), he must establish that he was prejudiced by the
constitutional violation to obtain § 2241 relief. See Simpson v. Ortiz, 995 F.2d
606, 609 (5th Cir. 1993). Rand does not meaningfully respond to the district
court’s holding, based upon Thomas’s declaration, that he failed to show
prejudice because the hearing outcome would not have changed had Thomas
considered the evidence in question. See Brinkmann, 813 F.2d at 748. Rand’s
conclusory assertion that he was prejudiced simply because he lost good-time
credits is insufficient to warrant § 2241 relief. See Ross v. Estelle, 694 F.2d
1008, 1012 (5th Cir. 1983).
      AFFIRMED.




                                       3